DEFINITIVE MERGER AGREEMENT

AGREEMENT AND PLAN OF MERGER, dated as of January 21, 2010 (the “Agreement”),
among Americas Energy Company – AECo, formally known as Trend Technology Corp.,
a Nevada Corporation (“TRET”) with its principal offices located at 1210 – 77
Hornby St., Vancouver B.C. V6Z 1S4 and Americas Energy Company (“AEC”) a
corporate, Nevada Corporation with its principal offices located at 249 N.
Peters Rd., Suite 300, Knoxville, TN 37923. AEC and TRET are collectively
referred to herein as the “Parties”.

RECITALS

     WHEREAS, the respective boards of directors and shareholders of each of AEC
and TRET have approved the merger into TRET (the “Merger”) upon the terms, and
subject to the conditions, set forth in this Agreement;

     WHEREAS, it is intended that, for federal income tax purposes, the Merger
shall qualify as a reorganization under the provisions of Section 368(a) of the
Internal Revenue Code of 1986, as amended, and the rules and regulations
promulgated there under (the “Code”); and

     WHEREAS, AEC and TRET desire to make certain representations, warranties,
covenants and agreements in connection with this Agreement.

     NOW, THEREFORE, in consideration of the premises and mutual promises herein
made, and in consideration of the representations, warranties, covenants and
agreements herein contained, and intending to be legally bound hereby, the
Parties agree as follows:



ARTICLE I
DEFINITIONS




     I.1 Certain Definitions. The following terms shall, when used in this
Agreement, have the following meanings:

     “Acquisition” means the acquisition of any businesses, assets or property
other than in the ordinary course, whether by way of the purchase of assets or
stock, by merger, consolidation or otherwise.

     “Affiliate” means, with respect to any Person: (i) any Person directly or
indirectly owning, controlling or holding with power to vote ten percent (10%)
or more of the outstanding voting securities of such other Person (other than
passive or institutional investors); (ii) any Person ten percent (10%) or more
of whose outstanding voting securities are directly or indirectly owned,
controlled or held with power to vote, by such other Person; (iii) any Person
directly or indirectly controlling, controlled by or under common control with
such other Person; and (iv) any officer, director or partner of such other
Person. “Control” for the foregoing purposes shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities or
voting interests, by contract or otherwise.

--------------------------------------------------------------------------------

     “Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in Los Angeles, California, are required or authorized to
be closed.

“Code” means the United States Internal Revenue Code of 1986, as amended.

     “Collateral Documents” mean the Exhibits and any other documents,
instruments and certificates to be executed and delivered by the Parties
hereunder or there under.

     “Commission” means the Securities and Exchange Commission or any Regulatory
Authority that succeeds to its functions.

     “AEC Assets” mean all properties, assets, privileges, powers, rights,
interests and claims of every type and description that are owned, leased, held,
used or useful in AEC Business and in which AEC has any right, title or interest
or in which AEC acquires any right, title or interest on or before the Closing
Date, wherever located, whether known or unknown, and whether or not now or on
the Closing Date on the books and records of AEC, but excluding any of the
foregoing, if any, transferred prior to the Closing pursuant to this Agreement
or any Collateral Documents. A list of AEC Assets is attached hereto as
“Schedule A – List of AEC Assets.”

“AEC Business” means the leasing and operating of AEC Assets.

“AEC Common Stock” means the percentage of ownership and/or shares of AEC.

     “AEC Shareholders” means, as of any particular date, the holders of AEC
Common Stock on that date.

     “Encumbrance” means any material mortgage, pledge, lien, encumbrance,
charge, security interest, security agreement, conditional sale or other title
retention agreement, limitation, option, assessment, restrictive agreement,
restriction, adverse interest, restriction on transfer or exception to or
material defect in title or other ownership interest (including restrictive
covenants, leases and licenses).

     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations there under.

     “GAAP” means United States generally accepted accounting principles as in
effect from time to time.

     “Legal Requirement” means any statute, ordinance, law, rule, regulation,
code, injunction, judgment, order, decree, ruling, or other requirement enacted,
adopted or applied by any Regulatory Authority, including judicial decisions
applying common law or interpreting any other Legal Requirement.

     “Losses” shall mean all damages, awards, judgments, assessments, fines,
sanctions, penalties, charges, costs, expenses, payments, diminutions in value
and other losses, however suffered or characterized, all interest thereon, all
costs and expenses of investigating any claim, lawsuit or arbitration and any
appeal there from, all actual attorneys’, accountants’

--------------------------------------------------------------------------------

investment bankers’ and expert witness’ fees incurred in connection therewith,
whether or not such claim, lawsuit or arbitration is ultimately defeated and,
subject to Section 9.4, all amounts paid incident to any compromise or
settlement of any such claim, lawsuit or arbitration.

     “Liability” means any liability or obligation (whether known or unknown,
whether asserted or unasserted, whether absolute or contingent, whether accrued
or unaccrued, whether liquidated or unliquidated, and whether due or to become
due), including any liability for Taxes.

     “Material Adverse Effect” means a material adverse effect on (i) the
assets, Liabilities, properties or business of the Parties, (ii) the validity,
binding effect or enforceability of this Agreement or the Collateral Documents
or (iii) the ability of any Party to perform its obligations under this
Agreement and the Collateral Documents; provided, however, that none of the
following shall constitute a Material Adverse Effect on TRET: (i) the filing,
initiation and subsequent prosecution, by or on behalf of shareholders of any
Party, of litigation that challenges or otherwise seeks damages with respect to
the Merger, this Agreement and/or transactions contemplated thereby or hereby,
(ii) occurrences due to a disruption of a Party’s business as a result of the
announcement of the execution of this Agreement or changes caused by the taking
of action required by this Agreement, (iii) general economic conditions, or (iv)
any changes generally affecting the industries in which a Party operates.

     “Merger Shares” means the shares of AEC Common Stock deliverable by AEC in
exchange for TRET Common Stock pursuant to Section 2.7.

     “TRET Assets” mean all properties, assets, privileges, powers, rights,
interests and claims of every type and description that are owned, leased, held,
used or useful in the AEC Business and in which AEC or any of its Subsidiaries
has any right, title or interest or in which AEC or any of its Subsidiaries
acquires any right, title or interest on or before the Closing Date, wherever
located, whether known or unknown, and whether or not now or on the Closing Date
on the books and records of AEC or any of its Subsidiaries.

“TRET Business” means the business conducted by TRET.

“TRET Common Stock” means the common shares of TRET.

     “TRET Securities Filings” means TRET’s Annual Report on Form 10-KSB and its
quarterly reports on Form 10-QSB, and all other reports filed and to be filed
with the Commission prior to the Effective Time.

     “Permit” means any license, permit, consent, approval, registration,
authorization, qualification or similar right granted by a Regulatory Authority.

     “Permitted Liens” means (i) liens for Taxes not yet due and payable or
being contested in good faith by appropriate proceedings; (ii) rights reserved
to any Regulatory Authority to regulate the affected property; (iii) statutory
liens of banks and rights of set off; (iv) as to leased assets, interests of the
lessors and sublessors thereof and liens affecting the interests of the lessors
and sublessors thereof; (v) inchoate material men’s, mechanics’, workmen’s,
repairmen’s or other like liens arising in the ordinary course of business; (vi)
liens incurred or

--------------------------------------------------------------------------------

deposits made in the ordinary course in connection with workers’ compensation
and other types of social security; (vii) licenses of trademarks or other
intellectual property rights granted by TRET or AEC, as the case may be, in the
ordinary course and not interfering in any material respect with the ordinary
course of the business of TRET or AEC, as the case may be; and (viii) as to real
property, any encumbrance, adverse interest, constructive or other trust, claim,
attachment, exception to or defect in title or other ownership interest
(including, but not limited to, reservations, rights of entry, rights of first
refusal, possibilities of reverter, encroachments, easement, rights of way,
restrictive covenants, leases, and licenses) of any kind, which otherwise
constitutes an interest in or claim against property, whether arising pursuant
to any Legal Requirement, under any contract or otherwise, that do not,
individually or in the aggregate, materially and adversely affect or impair the
value or use thereof as it is currently being used in the ordinary course.

     “Person” means any natural person, corporation, partnership, trust,
unincorporated organization, association, Limited Liability Company, Regulatory
Authority or other entity.

     “Proposed Acquisition” means any of the following transactions (other than
the transactions contemplated by this Agreement): (i) a merger, consolidation,
business combination, recapitalization, liquidation, dissolution or similar
transaction involving TRET pursuant to which the shareholders of TRET
immediately preceding such transaction hold less than fifty percent (50%) of the
aggregate equity interests in the surviving or resulting entity of such
transaction, (ii) a sale or other disposition by TRET of assets representing in
excess of fifty percent (50%) of the aggregate fair market value of TRET
Business immediately prior to such sale or (iii) the acquisition by any person
or group (including by way of a tender offer or an exchange offer or issuance by
TRET), directly or indirectly, of beneficial ownership or a right to acquire
beneficial ownership of shares representing in excess of fifty percent (50%) of
the voting power of the then outstanding shares of capital stock of TRET.

     “Regulatory Authority” means: (i) the United States of America; (ii) any
state, commonwealth, territory or possession of the United States of America and
any political subdivision thereof (including counties, municipalities and the
like); (iii) Canada and any other foreign (as to the United States of America)
sovereign entity and any political subdivision thereof; or (iv) any agency,
authority or instrumentality of any of the foregoing, including any court,
tribunal, department, bureau, commission or board.

     “Representative” means any director, officer, employee, agent, consultant,
advisor or other representative of a Person, including legal counsel,
accountants and financial advisors.

     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations there under.

     “Subsidiary” of a specified Person means (a) any Person if securities
having ordinary voting power (at the time in question and without regard to the
happening of any contingency) to elect a majority of the directors, trustees,
managers or other governing body of such Person are held or controlled by the
specified Person or a Subsidiary of the specified Person; (b) any Person in
which the specified Person and its subsidiaries collectively hold a fifty
percent (50%) or greater equity interest; (c) any partnership or similar
organization in which the

--------------------------------------------------------------------------------

specified Person or subsidiary of the specified Person is a general partner; or
(d) any Person the management of which is directly or indirectly controlled by
the specified Person and its Subsidiaries through the exercise of voting power,
by contract or otherwise.

     “Tax” means any U.S. or non U.S. federal, state, provincial, local or
foreign income, gross receipts, license, payroll, employment, excise, severance,
stamp, occupation, premium, windfall profits, environmental, customs duties,
capital, franchise, profits, withholding, social security (or similar),
unemployment, disability, real property, personal property, intangible property,
recording, occupancy, sales, use, transfer, registration, value added minimum,
estimated or other tax of any kind whatsoever, including any interest, additions
to tax, penalties, fees, deficiencies, assessments, additions or other charges
of any nature with respect thereto, whether disputed or not.

     “Tax Return” means any return, declaration, report, claim for refund or
credit or information return or statement relating to Taxes, including any
schedule or attachment thereto, and including any amendment thereof.

     “Treasury Regulations” means regulations promulgated by the U.S. Treasury
Department under the Code.



ARTICLE II
THE MERGER




     II.1 Merger; Surviving Entity. In accordance with and subject to the
provisions of this Agreement and the Nevada Corporations Code (“NCC”), at the
Effective Time AEC shall be merged with and into TRET (the “Merger”), and TRET
shall be the surviving entity in the Merger (hereinafter sometimes called the
“surviving entity”) and shall continue its corporate existence under the laws of
the State of Nevada. In anticipation of this merger, TRET has already changed
its name to “Americas Energy Company – AECo”. At the Effective Time, the
separate existence of AEC shall cease. All properties, franchises and rights
belonging to TRET and AEC, by virtue of the Merger and without further act or
deed, shall be vested in the surviving entity, which shall thenceforth be
responsible for all the liabilities and obligations of each of AEC and TRET.

     II.2 Articles of Incorporation. TRET’s articles of incorporation, as in
effect at the Effective Time, shall continue in full force and effect as the
articles of incorporation of the Surviving entity until altered or amended as
provided therein or by law.

     II.3 By Laws. TRET’s by laws, as in effect at the Effective Time, shall be
the by laws of the surviving entity until altered, amended or repealed as
provided therein or by law.

     II.4 TRET Current Assets. Upon completion of the business combination,
TRET’s assets as of today’s date shall be sold to an assign named by Lanham &
Lanham, LLC at the closing for the sum of one dollar ($1.00) . AEC hereby agrees
to cooperate in taking the necessary steps to transfer the right, title and
interest in the assets of TRET to the assigned.

II.5 Effective Time. The Merger shall become effective at the time and date that
the

certificate of merger of each of AEC and TRET (the “Certificate of Merger”), in
form and

--------------------------------------------------------------------------------

substance acceptable to the Parties, is accepted for filing by the Secretary of
State of the State of Nevada in accordance with the provisions related thereto.
The Certificate of Merger shall be executed by AEC and TRET and delivered to the
Secretary of State of the State of Nevada for filing on the Closing Date. The
date and time when the Merger becomes effective are referred to herein as the
“Effective Time.”

     (a) It is hereby agreed that two million US dollars ($2,000,000) has been
disbursed to AEC.

     (b) This financing shall be converted into common shares of the Company
upon closing at a strike price of seventy-five cents ($.75) per share.

     (c) If for any reason or no reason, the merger fails to be completed within
the next 90 days; all sums advanced shall be converted into a Promissory Note
due and payable within one year from the date of this Agreement. The note shall
accrue an annual interest of 5%. Closing of the business combination – the
“Effective Time” to AEC for all licenses, rights and properties included and
limited to AEC Assets to be transferred to TRET.

II.6 Merger Shares; Conversion and Cancellation of Securities.

Conversion of Company Common Stock. At the Effective Time, all assets of AEC
Common Stock outstanding immediately before the Effective Time shall be
converted, by virtue of the Merger, into thirty-three million (33,000,000)
shares of TRET Common Stock (the “Merger Shares”). It is hereby agreed that upon
closing the TRET will have fifty million (53,504,595) shares issued and
outstanding.

The allocation of the Merger Shares among AEC Shareholders shall be delivered to
TRET at least one business day prior to the Closing;

     At the Effective Time, all AEC Shares shall no longer be outstanding and
shall be cancelled and retired and shall cease to exist, and each certificate
formerly representing any AEC ommon Stock (other than Excluded Shares) shall
thereafter represent only the right to the Merger hares.

     (a) Treasury Shares, Etc. Each share AEC Common Stock, if any, held by AEC
immediately after the Effective Time shall be cancelled and extinguished, and
nothing shall be issued or paid in respect thereof.

     (b) Fractional Shares. No certificates or scrip evidencing fractional
shares of AEC Stock shall be issued in exchange for TRET Common Stock. All
fractional share amounts shall be rounded up to the nearest whole share.

(c) Reverse Split. It is hereby agreed that neither Party shall agree to a
reverse

split of the shares of the public company for a period of two (2) years from the
Closing.

II.7 Surrender of Company Certificates.

--------------------------------------------------------------------------------

     (a) Exchange Procedures. Promptly after the Effective Time, AEC or its
appointed designee shall mail to each holder of a certificate or certificates of
its Common Stock (“Company Certificates”) whose shares are converted into the
right to receive the Merger Shares, (i) a letter of transmittal (which shall
specify that delivery shall be effected, and risk of loss and title to TRET
Certificates shall pass to AEC, only upon delivery of TRET Certificates to AEC
and which shall be in such form and have such other provisions as AEC may
reasonably specify) and (ii) instructions for use in effecting the surrender of
AEC Certificates in exchange for the Merger Shares and any dividends or other
distributions pursuant to Section. Upon surrender of AEC Certificates for
cancellation to AEC, together with such letter of transmittal, duly completed
and validly executed in accordance with the instructions thereto, the holders of
such AEC Certificates shall be entitled to receive the Merger Shares in exchange
therefore and AEC Certificates so surrendered shall forthwith be canceled.
Notwithstanding the foregoing, if any AEC Certificate is lost, stolen, destroyed
or mutilated, such holder shall provide evidence reasonably satisfactory to AEC
as to such loss, theft, destruction or mutilation and an affidavit in form and
substance satisfactory to AEC, and, thereupon, such holder shall be entitled to
receive the Merger Shares in exchange therefore and TRET Certificates so
surrendered shall forthwith be canceled.

     (b) Required Withholding. In connection with any payment to any holder or
former holder of TRET Common Stock, each of AEC and the surviving entity shall
be entitled to deduct and withhold from any consideration payable or otherwise
deliverable pursuant to this Agreement to any holder or former holder of AEC
Common Stock such amounts as may be required to be deducted or withheld there
from under the Code or under any provision of state, local or foreign tax law or
under any other applicable laws. To the extent such amounts are so deducted or
withheld, such amounts shall be treated for all purposes under this Agreement as
having been paid to the person to whom such amounts would otherwise have been
paid.

     (c) No Liability. Notwithstanding anything to the contrary in this Section
2.7, neither AEC, the surviving entity nor any party hereto shall be liable to
any Person for any amount properly paid to a public official pursuant to any
applicable abandoned property, escheat or similar law. If any AEC Certificate
shall not have been surrendered prior to the date immediately prior to the date
on which such property would otherwise escheat to or become the property of any
Governmental or Regulatory Authority, any such property, to the extent permitted
by applicable law, shall become the property of the surviving entity, free and
clear of all claims or interest of any person previously entitled thereto.

     (d) Termination. Any holders of AEC Certificates who have not complied with
this ARTICLE II shall look only to AEC or the surviving entity for, and AEC and
the surviving entity shall remain liable for, payment of their claim for Merger
Shares and any dividends or distributions with respect to AEC Common Stock,
without interest thereon.

     II.8 Stock Transfer Books. At the Effective Time, the stock transfer books
of AEC shall be closed, and there shall be no further registration of transfers
of shares of AEC Common Stock thereafter on the records of TRET.

II.9 Restriction on Transfer. The Merger Shares may not be sold, transferred, or

otherwise disposed of without registration under the Act or an exemption there
from, and that in

--------------------------------------------------------------------------------

the absence of an effective registration statement covering the Merger Shares or
any available exemption from registration under the Act, the Merger Shares must
be held indefinitely. AEC Shareholders are aware that the Merger Shares may not
be sold pursuant to Rule 144 promulgated under the Act unless all of the
conditions of that Rule are met. Among the conditions for use of Rule 144 may be
the availability of current information to the public about the Surviving
Company.

II.10 Restrictive Legend. All certificates representing the Merger Shares shall
contain

the following legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE, ARE SUBJECT TO THE TERMS OF AN
AGREEMENT AND PLAN OF MERGER, DATED AS OF DECEMBER 2009, BETWEEN TREND
TECHNOLOGY CORP AND AMERICAN ENERGY COMPANY, A COPY OF WHICH IS ON FILE IN THE
PRINCIPAL OFFICE OF THE ISSUER. FURTHER, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF WITHOUT
REGISTRATION UNDER THE ACT OR AN EXEMPTION THEREFROM.”

Closing. The closing of the transactions contemplated by this Agreement and the
Collateral Documents (the “Closing”) shall take place at the offices of Randall
J. Lanham, Esq., Lanham & Lanham, LLC, located at 28562 Oso Parkway, Unit D,
Rancho Santa Margarita, CA 92588, or at such other location as the parties may
agree at 11:00 a.m., Pacific Time on the agreed date, which, shall be within
sixty (60) days of the signing hereof (the “Closing Date”).

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF TRET

     TRET represents and warrants to AEC that the statements contained in this
ARTICLE III are correct and complete as of the date of this Agreement and,
except as provided in Section 7.1, will be correct and complete as of the
Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this ARTICLE III, except
in the case of representations and warranties stated to be made as of the date
of this Agreement or as of another date and except for changes contemplated or
permitted by this Agreement).

     III.1 Organization and Qualification. TRET is a corporation duly organized,
validly existing and in good standing under the laws of its respective
jurisdiction of organization. TRET has all requisite power and authority to own,
lease and use its assets as they are currently owned, leased and used and to
conduct its business as it is currently conducted. TRET is duly qualified or
licensed to do business in and is in good standing in each jurisdiction in which
the character of the properties owned, leased or used by it or the nature of the
activities conducted by it make such qualification necessary, except any such
jurisdiction where the failure to be so qualified or licensed would not have a
Material Adverse Effect on TRET or a material adverse effect on the validity,
binding effect or enforceability of this Agreement or the Collateral Documents
or the ability of TRET to perform its obligations under this Agreement or any of
the Collateral Documents.

--------------------------------------------------------------------------------

III.      2 Capitalization.     (a) The authorized capital stock and other
ownership interests of TRET  

consist of 100,000,000 shares of common stock, of which twenty million, five
hundred and four thousand, five hundred and ninety-five (20,504,595) shares were
issued and outstanding as of the date hereof, and zero (0) shares of Preferred
Stock, none of which are outstanding. All of the outstanding TRET Common Stock
have been duly authorized and are validly issued, fully paid and nonassessable.
It is anticipated that the number of shares of common stock will increase as a
result of private placements to be conducted after the date hereof.

     (b) Other than what has been described herein, there are no outstanding or
authorized options, warrants, purchase rights, preemptive rights or other
contracts or commitments that could require TRET to issue, sell, or otherwise
cause to become outstanding any of its capital stock or other ownership
interests (collectively “Options”).

     (c) All of the issued and outstanding shares of TRET Common Stock have been
duly authorized and are validly issued and outstanding, fully paid and
nonassessable and have been issued in compliance with applicable securities laws
and other applicable Legal Requirements or transfer restrictions under
applicable securities laws.

     III.3 Authority and Validity. TRET has all requisite corporate power to
execute and deliver, to perform its obligations under, and to consummate the
transactions contemplated by, this Agreement (subject to the approval of TRET
Shareholders as contemplated by Section 5.4 and to receipt of any consents,
approvals, authorizations or other matters referred to in Section 5.4) . The
execution and delivery by TRET of, the performance by TRET of its obligations
under, and the consummation by TRET of the transactions contemplated by, this
Agreement have been duly authorized by all requisite action of TRET (subject to
the approval of TRET Shareholders as contemplated by Section 5.4) . This
Agreement has been duly executed and delivered by TRET and (assuming due
execution and delivery by the AEC Parties and approval by TRET Shareholders) is
the legal, valid, and binding obligation of TRET, enforceable against it in
accordance with its terms, except that such enforcement may be subject to (i)
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting or relating to enforcement of creditors’ rights generally and (ii)
general equitable principles. Upon the execution and delivery of the Collateral
Documents by each Person (other than by the AEC Parties) that is required by
this Agreement to execute, or that does execute, this Agreement or any of the
Collateral Documents, and assuming due execution and delivery thereof by the AEC
Parties, the Collateral Documents will be the legal, valid and binding
obligations of TRET, enforceable against TRET in accordance with their
respective terms, except that such enforcement may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting or
relating to enforcement of creditors’ rights generally and (ii) general
equitable principles.

     III.4 No Breach or Violation. Subject to obtaining the consents, approvals,
authorizations, and orders of and making the registrations or filings with or
giving notices to Regulatory Authorities and Persons identified herein, the
execution, delivery and performance by TRET of this Agreement and the Collateral
Documents to which it is a party, and the consummation of the transactions
contemplated hereby and thereby in accordance with the terms and conditions
hereof and thereof, do not and will not conflict with, constitute a violation or

--------------------------------------------------------------------------------

breach of, constitute a default or give rise to any right of termination or
acceleration of any right or obligation of TRET under, or result in the creation
or imposition of any Encumbrance upon TRET, TRET Assets, TRET Business or TRET
Common Stock by reason of the terms of (i) the articles of incorporation, by
laws or other charter or organizational document of TRET or any Subsidiary of
TRET, (ii) any material contract, agreement, lease, indenture or other
instrument to which TRET is a party or by or to which TRET, or the Assets may be
bound or subject and a violation of which would result in a Material Adverse
Effect on TRET, (iii) any order, judgment, injunction, award or decree of any
arbitrator or Regulatory Authority or any statute, law, rule or regulation
applicable to TRET or (iv) any Permit of TRET, which in the case of (ii), (iii)
or (iv) above would have a Material Adverse Effect on TRET or a material adverse
effect on the validity, binding effect or enforceability of this Agreement or
the Collateral Documents or the ability of TRET to perform its obligations under
this Agreement or any of the Collateral Documents.

     III.5 Consents and Approvals. Except for requirements described in Schedule
3.5, no consent, approval, authorization or order of, registration or filing
with, or notice to, any Regulatory Authority or any other Person is necessary to
be obtained, made or given by TRET in connection with the execution, delivery
and performance by TRET of this Agreement or any Collateral Document or for the
consummation by TRET of the transactions contemplated hereby or thereby, except
to the extent the failure to obtain any such consent, approval, authorization or
order or to make any such registration or filing would not have a Material
Adverse Effect on TRET or a material adverse effect on the validity, binding
effect or enforceability of this Agreement or the Collateral Documents or the
ability of TRET to perform its obligations under this Agreement or any of the
Collateral Documents.

     III.6 Intellectual Property. To the knowledge of TRET, TRET has good title
to or the right to use all material company intellectual property rights and all
material inventions, processes, designs, formulae, trade secrets and know how
necessary for the operation of TRET Business without the payment of any royalty
or similar payment.

     III.7 Compliance with Legal Requirements. TRET has operated TRET Business
in compliance with all Legal Requirements applicable to TRET except to the
extent the failure to operate in compliance with all material Legal Requirements
would not have a Material Adverse Effect on TRET or Material Adverse Effect on
the validity, binding effect or enforceability of this Agreement or the
Collateral Documents.

     III.8 Financial Statements. Prior to the Closing Date TRET shall provide
AEC with audited financial statements of TRET as of October 31, 2008 and
statements of operations, stockholders’ equity and cash flows for the year then
ended. Such financial statements (“Company Financial Statements”) have or will
have been prepared in accordance with U.S. generally accepted accounting
principles (“GAAP”) applied on a basis consistent throughout all periods
presented, present fairly in all material respects the financial condition of
TRET and its results of operations as of the date and for the periods indicated.

     III.9 Litigation. There are no outstanding judgments or orders against or
otherwise affecting or related to TRET, TRET Business or TRET Assets and there
is no action, suit, complaint, proceeding or investigation, judicial,
administrative or otherwise, that is pending or,

--------------------------------------------------------------------------------

to TRET’s knowledge, threatened that, if adversely determined, would have a
Material Adverse Effect on TRET or a material adverse effect on the validity,
binding effect or enforceability of this Agreement or the Collateral Documents,
except as noted in the audited Company Financial Statements or documented by
TRET to AEC.

     III.10 Taxes. TRET has duly and timely filed in proper form all Tax Returns
for all Taxes required to be filed with the appropriate Regulatory Authority,
and has paid all taxes required to be paid in respect thereof except where such
failure would not have a Material Adverse Effect on TRET, except where, if not
filed or paid, the exception(s) have been documented by TRET to AEC.

     III.11 Books and Records. The books and records of TRET accurately and
fairly represent TRET Business and its results of operations in all material
respects.

     III.12 Brokers or Finders. All negotiations relative to this Agreement and
the transactions contemplated hereby have been carried out by TRET and/or its
Affiliates/Representatives in connection with the transactions contemplated by
this Agreement, neither TRET, nor any of its Affiliates/Representatives have
incurred any obligation to pay any brokerage or finder’s fee or other commission
in connection with the transaction contemplated by this Agreement.

     III.13 Proxies. TRET management holds, or prior to the Closing will hold,
irrevocable proxies from TRET Shareholders adequate to ensure Company
Shareholder approval of the Merger as required by applicable law.

     III.14 Disclosure. No representation or warranty of TRET in this Agreement
or in the Collateral Documents and no statement in any certificate furnished or
to be furnished by TRET pursuant to this Agreement contained, contains or will
contain on the date such agreement or certificate was or is delivered, or on the
Closing Date, any untrue statement of a material fact, or omitted, omits or will
omit on such date to state any material fact necessary in order to make the
statements made, in light of the circumstances under which they were made, not
misleading.

     III.15 No Undisclosed Liabilities. TRET is not subject to any material
liability (including unasserted claims), absolute or contingent, which is not
shown or which is in excess of amounts shown or reserved for in the audited
balance sheet as of December 31, 2008, other than liabilities of the same nature
as those set forth in TRET Financial Statements and reasonably incurred in the
ordinary course of its business after June 30, 2009.

     III.16 Absence of Certain Changes. Since June 30, 2009, TRET has not: (a)
suffered any material adverse change in its financial condition, assets,
liabilities or business; (b) contracted for or paid any capital expenditures;
(c) incurred any indebtedness or borrowed money, issued or sold any debt or
equity securities, declared any dividends or discharged or incurred any
liabilities or obligations except in the ordinary course of business as
heretofore conducted; (d) mortgaged, pledged or subjected to any lien, lease,
security interest or other charge or encumbrance any of its properties or
assets; (e) paid any material amount on any indebtedness prior to the due date,
forgiven or cancelled any material amount on any indebtedness prior to the due
date, forgiven or cancelled any material debts or claims or released

--------------------------------------------------------------------------------

or waived any material rights or claims; (f) suffered any damage or destruction
to or loss of any assets (whether or not covered by insurance); (g) acquired or
disposed of any assets or incurred any liabilities or obligations; (h) made any
payments to its affiliates or associates or loaned any money to any person or
entity; (i) formed or acquired or disposed of any interest in any corporation,
partnership, limited liability company, joint venture or other entity; (j)
entered into any employment, compensation, consulting or collective bargaining
agreement or any other agreement of any kind or nature with any person. or
group, or modified or amended in any respect the terms of any such existing
agreement; (k) entered into any other commitment or transaction or experience
any other event that relates to or affect in any way this Agreement or to the
transactions contemplated hereby, or that has affected, or may adversely affect
TRET’s business, operations, assets, liabilities or financial condition; or (1)
amended its Articles of Organization or By-laws, except as otherwise
contemplated herein.

     III.17 Contracts. A true and complete list of all contracts, agreements,
leases, commitments or other understandings or arrangements, written or oral,
express or implied, to which TRET is a party or by which it or any of its
property is bound or affected requiring payments to or from, or incurring of
liabilities by, TRET in excess of $100,000 (the “Contracts”). TRET has complied
with and performed, in all material respects, all of its obligations required to
be performed under and is not in default with respect to any of the Contracts,
as of the date hereof, nor bas any event occurred which has not been cured
which, with or without the giving of notice, lapse of time, or both, would
constitute a default in any respect there under. To the best knowledge of TRET,
no other party has failed to comply with or perform, in all material respects,
any of its obligations required to be performed under or is in material default
with respect to any such Contracts, as of the date hereof, nor has any event
occurred which, with or without the giving of notice, lapse of time or both,
would constitute a material default in any respect by such party there under.
TRET knows of and has no reason to believe that there are any facts or
circumstances which would make a material default by any party to any contract
or obligation likely to occur subsequent to the date hereof.

     III.18 Permits and Licenses. TRET has all certificates of occupancy,
rights, permits, certificates, licenses, franchises, approvals and other
authorizations as are reasonably necessary to conduct its business and to own,
lease, use, operate and occupy its assets, at the places and in the manner now
conducted and operated, except those the absence of which would not materially
adversely affect its business. TRET has not received any written or oral notice
or claim pertaining to the failure to obtain any material permit, certificate,
license, approval or other authorization required by any federal, state or local
agency or other regulatory body, the failure of which to obtain would materially
and adversely affect its business.

     III.19 Assets Necessary to Business. TRET owns or leases all properties and
assets, real, personal, and mixed, tangible and intangible, and is a party to
all licenses, permits and other agreements necessary to permit it to carry on
its business as presently conducted.

     III.20 Labor Agreements and Labor Relations. TRET has no collective
bargaining or union contracts or agreements. TRET is in compliance with all
applicable laws respecting employment and employment practices, terms and
conditions of employment and wages and hours, and is not engaged in any unfair
labor practices; there are no charges of discrimination or unfair labor practice
charges” or complaints against TRET pending or threatened before any

--------------------------------------------------------------------------------

governmental or regulatory agency or authority; and, there is no labor strike,
dispute, slowdown or stoppage actually pending or threatened against or
affecting TRET.

     III.21 Employment Arrangements. TRET has no employment or consulting
agreements or arrangements, written or oral, which are not terminable at the
will of TRET, or any pension, profit-sharing, option, other incentive plan, or
any other type of employment benefit plan as defined in ERISA or otherwise, or
any obligation to or customary arrangement with employees for bonuses, incentive
compensation, vacations, severance pay, insurance or other benefits. No employee
of TRET is in violation of any employment agreement or restrictive covenant.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE AEC PARTIES

     Each of the AEC Parties, jointly and severally, represents and warrants to
TRET that the statements contained in this ARTICLE IV are correct and complete
as of the date of this Agreement and, except as provided in Section 8.1, will be
correct and complete as of the Closing Date (as though made then and as though
the Closing Date were substituted for the date of this Agreement throughout this
ARTICLE IV, except in the case of representations and warranties stated to be
made as of the date of this Agreement or as of another date and except for
changes contemplated or permitted by the Agreement).

     IV.1 Organization and Qualification. AEC has all requisite power and
authority to own, lease and use its assets as they are currently owned, leased
and used and to conduct its business as it is currently conducted. AEC is duly
qualified or licensed to do business in and are each in good standing in each
jurisdiction in which the character of the properties owned, leased or used by
it or the nature of the activities conducted by it makes such qualification
necessary, except any such jurisdiction where the failure to be so qualified or
licensed and in good standing would not have a Material Adverse Effect on AEC or
a Material Adverse Effect on the validity, binding effect or enforceability of
this Agreement or the Collateral Documents or the ability of TRET or AEC to
perform its obligations under this Agreement or any of the Collateral Documents.

IV.      2 Capitalization.     (a) The authorized capital stock of AEC consists
of 65 Million of Common  

Stock and 10 Million shares of Preferred Stock shares issued and outstanding.
The shares of AEC Common and Preferred Stock included in the Merger Shares, when
issued in accordance with this Agreement, will have been duly authorized,
validly issued and outstanding and will be fully paid and non-assessable.
Immediately upon execution hereon.

     (b) Schedule 4.2(b) lists all outstanding or authorized options, warrants,
purchase rights, preemptive rights or other contracts or commitments that could
require AEC or any of its Subsidiaries to issue, sell, or otherwise cause to
become outstanding any of its capital stock or other ownership interests.

     (c) All of the issued and outstanding shares of AEC Capital Stock have been
duly authorized and are validly issued and outstanding, fully paid and
nonassessable (with

--------------------------------------------------------------------------------

respect to Subsidiaries that are corporations) and have been issued in
compliance with applicable securities laws and other applicable Legal
Requirements.

     IV.3 Authority and Validity. Each AEC Party has all requisite power to
execute and deliver, to perform its obligations under, and to consummate the
transactions contemplated by, this Agreement and the Collateral Documents. The
execution and delivery by each AEC Party of the performance by each AEC Party of
its obligations under, and the consummation by each AEC Party of the
transactions contemplated by, this Agreement and the Collateral Documents have
been duly authorized by all requisite action of each AEC Party. This Agreement
has been duly executed and delivered by each of the AEC Parties and (assuming
due execution and delivery by TRET) is the legal, valid and binding obligation
of each AEC Party, enforceable in accordance with its terms except that such
enforcement may be subject to (i) bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting or relating to enforcement of
creditors’ rights generally and (ii) general equitable principles. Upon the
execution and delivery by each of the AEC Parties of the Collateral Documents to
which each of them is a party, and assuming due execution and delivery thereof
by the other parties thereto, the Collateral Documents will be the legal, valid
and binding obligations of each such Person, as the case may be, enforceable
against each of them in accordance with their respective terms except that such
enforcement may be subject to (i) bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting or relating to enforcement of
creditors’ rights generally and (ii) general equitable principles.

     IV.4 No Breach or Violation. Subject to obtaining the consents, approvals,
authorizations, and orders of and making the registrations or filings with or
giving notices to Regulatory Authorities and Persons identified herein, the
execution, delivery and performance by the AEC Parties of this Agreement and the
Collateral Documents to which each is a party and the consummation of the
transactions contemplated hereby and thereby in accordance with the terms and
conditions hereof and thereof, do not and will not conflict with, constitute a
violation or breach of, constitute a default or give rise to any right of
termination or acceleration of any right or obligation of any AEC Party under,
or result in the creation or imposition of any Encumbrance upon the property of
any AEC Party by reason of the terms of (i) the articles of incorporation, by
laws or other charter or organizational document of any AEC Party, (ii) any
contract, agreement, lease, indenture or other instrument to which any AEC Party
is a party or by or to which any AEC Party or its property may be bound or
subject and a violation of which would result in a Material Adverse Effect on
AEC taken as a whole, (iii) any order, judgment, injunction, award or decree of
any arbitrator or Regulatory Authority or any statute, law, rule or regulation
applicable to any AEC Party or (iv) any Permit of AEC or Merger Sub, which in
the case of (ii), (iii) or (iv) above would have a Material Adverse Effect on
AEC or a material adverse effect on the validity, binding effect or
enforceability of this Agreement or the Collateral Documents or the ability of
any AEC Party to perform its obligations hereunder or there under.

     IV.5 Consents and Approvals. Except for requirements under applicable
United States or state securities laws, no consent, approval, authorization or
order of, registration or filing with, or notice to, any Regulatory Authority or
any other Person is necessary to be obtained, made or given by any AEC Party in
connection with the execution, delivery and performance by them of this
Agreement or any Collateral Documents or for the consummation by them of the
transactions contemplated hereby or thereby, except to the extent the failure to
obtain such

--------------------------------------------------------------------------------

consent, approval, authorization or order or to make such registration or
filings or to give such notice would not have a Material Adverse Effect on AEC
or a material adverse effect on the validity, binding effect or enforceability
of this Agreement or the Collateral Documents or the ability of TRET or AEC to
perform its obligations under this Agreement or any of the Collateral Documents.

     IV.6 Compliance with Legal Requirements. Sterling Blackstone Inc. has
operated the AEC Business in compliance with all material Legal Requirements
including, without limitation, the Exchange Act and the Securities Act
applicable to AEC, except to the extent the failure to operate in compliance
with all material Legal Requirements, would not have a Material Adverse Effect
on AEC or a Material Adverse Effect on the validity, binding effect or
enforceability of this Agreement or the Collateral Documents.

     IV.7 Litigation. There are no outstanding judgments or orders against or
otherwise affecting or related to AEC, or their business or assets; and there is
no action, suit, complaint, proceeding or investigation, judicial,
administrative or otherwise, that is pending or, to the best knowledge of AEC,
threatened that, that has not been disclosed and if adversely determined, would
have a material adverse effect on the validity, binding effect or enforceability
of this Agreement or the Collateral Documents.

     IV.8 Ordinary Course. Since the date of the balance sheet included in the
most recent AEC Securities Filings filed through the date hereof, there has not
been any occurrence, event, incident, action, failure to act or transaction
involving AEC, which is reasonably likely, individually or in the aggregate, to
have a Material Adverse Effect on AEC.

     IV.9 Assets and Liabilities. As of the date of this Agreement, neither AEC
nor any of its Subsidiaries has any Assets or Liability, except for the (i)
Assets and Liabilities disclosed in the balance sheet disclosed to TRET through
the date hereof or disclosed on Schedule 4.9 and

(ii)      Liabilities incurred in connection with this Agreement.     IV.10
Taxes. AEC has, and each of its Subsidiaries has, duly and timely filed in
proper  

form all Tax Returns for all Taxes required to be filed with the appropriate
Governmental Authority, except where such failure to file would not have a
Material Adverse Effect on AEC.

     IV.11 Books and Records. The books and records of AEC and its Subsidiaries
accurately and fairly represent the AEC Business and its results of operations
in all material respects. All accounts receivable and inventory of the AEC
Business are reflected properly on such books and records in all material
respects.

IV.      12 Financial and Other Information.     (a) The historical financial
statements of AEC and all subsidiaries will be  

prepared in accordance with GAAP applied on a consistent basis throughout the
periods covered thereby (except as may be indicated in the notes thereto), and
present fairly the financial condition of AEC and its results of operations as
of the dates and for the periods indicated, subject in the case of the unaudited
financial statements only to normal year end adjustments (none of which will be
material in amount) and the omission of footnotes.

--------------------------------------------------------------------------------

     (b) To the knowledge of current management, the AEC’s financials do not
contain (directly or by incorporation by reference) any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein (or incorporated therein by reference),
in light of the circumstances under which they were or will be made, not
misleading.

     IV.13 Brokers or Finders. All negotiations relative to this Agreement and
the transactions contemplated hereby have been carried out by AEC and/or its
Affiliates/Representatives in connection with the transactions contemplated by
this Agreement, neither AEC, nor any of its Affiliates/Representatives have
incurred any obligation to pay any brokerage or finder’s fee or other commission
in connection with the transaction contemplated by this Agreement.

     IV.14 Disclosure. No representation or warranty of AEC in this Agreement or
in the Collateral Documents and no statement in any certificate furnished or to
be furnished by AEC pursuant to this Agreement contained, contains or will
contain on the date such agreement or certificate was or is delivered, or on the
Closing Date, any untrue statement of a material fact, or omitted, omits or will
omit on such date to state any material fact necessary in order to make the
statements made, in light of the circumstances under which they were made, not
misleading.

     IV.15 Filings. AEC has or will make all of the filings required by the
Securities Act of 1933, as amended, and the Exchange Act of 1934, as amended,
required to be made and no such filing contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
made, not misleading.

     IV.16 Conduct of Business. Prior to the Closing Date, AEC shall conduct its
business in the normal course, and shall not sell, pledge, or assign any assets,
without the prior written approval of TRET, except in the regular course of
business. Except as otherwise provided herein, AEC shall not amend its Articles
of Incorporation or By-Laws, declare dividends, redeem or sell stock or other
securities, acquire or dispose of fixed assets, change employment terms, enter
into any material or long-term contract, guarantee obligations of any third
party, settle or discharge any material balance sheet receivable for less than
its stated amount, pay more on any liability than its stated amount or enter
into any other transaction other than in the regular course of business.



ARTICLE V
COVENANTS OF TRET




Between the date of this Agreement and the Closing Date:

     V.1 Additional Information. TRET shall provide to AEC and its
Representatives such financial, operating and other documents, data and
information relating to TRET, TRET Business and TRET Assets and Liabilities of
TRET, as AEC or its Representatives may reasonably request. In addition, TRET
shall take all action necessary to enable AEC and its Representatives to review,
inspect and audit TRET Assets, TRET Business and Liabilities of TRET and discuss
them with TRET’s officers, employees, independent accountants, customers,
licensees, and counsel. Notwithstanding any investigation that AEC may conduct
of TRET,

--------------------------------------------------------------------------------

TRET Business, TRET Assets and the Liabilities of TRET, AEC may fully rely on
TRET’s warranties, covenants and indemnities set forth in this Agreement.

     V.2 Consents and Approvals. As soon as practicable after execution of this
Agreement, TRET shall use commercially reasonable efforts to obtain any
necessary consent, approval, authorization or order of, make any registration or
filing with or give any notice to, any Regulatory Authority or Person as is
required to be obtained, made or given by TRET to consummate the transactions
contemplated by this Agreement and the Collateral Documents.

     V.3 Non-circumvention. It is understood that in connection with the
transactions contemplated hereby, AEC has been and will be seeking to find
investors willing to provide loans and/or capital investments to finance
business plans. In connection therewith, TRET will not, and it will cause its
directors, officers, employees, agents and representatives not to attempt,
directly or indirectly, (i) to contact any party introduced to it by AEC, or
(ii) deal with, or otherwise become involved in any transaction with any party
which has been introduced to it by AEC, without the express written permission
of the introducing party and without having entered into a commission agreement
with the introducing party. Any violation of the covenant shall be deemed an
attempt to circumvent AEC, and the party so violating this covenant shall be
liable for damages in favor of the circumvented party.

     V.4 No Solicitations. From and after the date of this Agreement until the
Effective Time or termination of this Agreement pursuant to ARTICLE X, TRET will
not nor will it authorize or permit any of its officers, directors, affiliates
or employees or any investment banker, attorney or other advisor or
representative retained by it, directly or indirectly, (i) solicit or initiate
the making, submission or announcement of any other acquisition proposal, (ii)
participate in any discussions or negotiations regarding, or furnish to any
person any non public information with respect to any other acquisition
proposal, (iii) engage in discussions with any Person with respect to any other
acquisition proposal, except as to the existence of these provisions, (iv)
approve, endorse or recommend any other acquisition proposal or (v) enter into
any letter of intent or similar document or any contract agreement or commitment
contemplating or otherwise relating to any other acquisition proposal.

                   V.5    Notification of Adverse Change. TRET shall promptly   
notify    AEC    of    any  material adverse change in the condition (financial
or otherwise) of TRET.                 


     V.6 Meeting of TRET Shareholders. Promptly after the date hereof, if
required under applicable law, TRET will take all action necessary in accordance
with its articles of incorporation and by-laws to convene a meeting of TRET’s
shareholders to consider the adoption and approval of this Agreement and
approval of the Merger to be held as promptly as practicable. TRET will use its
reasonable efforts to solicit from its shareholders proxies in favor of the
adoption and approval of this Agreement and the approval of the Merger and will
take all other action necessary or advisable to secure the vote or consent of
its shareholders required by the NCC to obtain such approvals. In lieu of such
meeting, the adoption and approval of this Agreement and the Merger may be
approved by shareholder consent.

V.7 Notification of Certain Matters. TRET shall promptly notify AEC of any fact,

event, circumstance or action known to it that is reasonably likely to cause
TRET to be unable to

--------------------------------------------------------------------------------

perform any of its covenants contained herein or any condition precedent in
ARTICLE VII not to be satisfied, or that, if known on the date of this
Agreement, would have been required to be disclosed to AEC pursuant to this
Agreement or the existence or occurrence of which would cause any of TRET’s
representations or warranties under this Agreement not to be correct and/or
complete. TRET shall give prompt written notice to AEC of any adverse
development causing a breach of any of the representations and warranties in
ARTICLE III as of the date made.

     V.8 TRET Disclosure Schedule. TRET shall, from time to time prior to
Closing, supplement TRET Disclosure Statement with additional information that,
if existing or known to it on the date of delivery to AEC, would have been
required to be included therein. For purposes of determining the satisfaction of
any of the conditions to the obligations of AEC in ARTICLE VII, TRET Disclosure
Statement shall be deemed to include only (a) the information contained therein
on the date of this Agreement and (b) information added to TRET Disclosure
Statement by written supplements delivered prior to Closing by TRET that (i) are
accepted in writing by AEC, or (ii) reflect actions taken or events occurring
after the date hereof prior to Closing.

     V.9 State Statutes. TRET and its Board of Directors shall, if any state
takeover statute or similar law is or becomes applicable to the Merger, this
Agreement or any of the transactions contemplated by this Agreement, use all
reasonable efforts to ensure that the Merger and the other transactions
contemplated by this Agreement may be consummated as promptly as practicable on
the terms contemplated by this Agreement and otherwise to minimize the effect of
such statute or regulation on the Merger, this Agreement and the transactions
contemplated hereby.

     V.10 Conduct of Business. Prior to the Closing Date, TRET shall conduct its
business in the normal course, and shall not sell, pledge, or assign any assets,
without the prior written approval of AEC, except in the regular course of
business. Except as otherwise provided herein, TRET shall not amend its Articles
of Incorporation or Bylaws, declare dividends, redeem or sell stock or other
securities, acquire or dispose of fixed assets, change employment terms, enter
into any material or long-term contract, guarantee obligations of any third
party, settle or discharge any material balance sheet receivable for less than
its stated amount, pay more on any liability than its stated amount, or enter
into any other transaction other than in the regular course of business.

     V.11 Securities Filings. TRET will timely file all reports and other
documents relating to the operation of TRET required to be filed with the
Securities and Exchange Commission, which reports and other documents do not and
will not contain any misstatement of a material fact, and do not and will not
omit any material fact necessary to make the statements therein not misleading.

     V.12 Election to TRET’s Board of Directors. At the Effective Time of the
Merger, TRET shall take all steps necessary so that there will be a one (1)
continuing director (the “TRET Director”) and the remaining directors shall be
designated by AEC.

--------------------------------------------------------------------------------



ARTICLE VI
COVENANTS OF AEC




Between the date of this Agreement and the Closing Date,

     VI.1 Additional Information. AEC shall provide to TRET and its
Representatives such financial, operating and other documents, data and
information relating to AEC, the AEC Business and the AEC Assets and the
Liabilities of AEC and its Subsidiaries, as TRET or its Representatives may
reasonably request. In addition, TRET shall take all action necessary to enable
TRET and its Representatives to review and inspect the AEC Assets, the AEC
Business and the Liabilities of AEC and discuss them with TRET’s officers,
employees, independent accountants and counsel. Notwithstanding any
investigation that TRET may conduct of AEC, the AEC Business, the AEC Assets and
the Liabilities of AEC, TRET may fully rely on AEC’s warranties, covenants and
indemnities set forth in this Agreement.

     VI.2 No Solicitations. From and after the date of this Agreement until the
Effective Time or termination of this Agreement pursuant to ARTICLE X, AEC will
not nor will it authorize or permit any of its officers, directors, affiliates
or employees or any investment banker, attorney or other advisor or
representative retained by it, directly or indirectly, (i) solicit or initiate
the making, submission or announcement of any other acquisition proposal, (ii)
participate in any discussions or negotiations regarding, or furnish to any
person any non public information with respect to any other acquisition
proposal, (iii) engage in discussions with any Person with respect to any other
acquisition proposal, except as to the existence of these provisions, (iv)
approve, endorse or recommend any other acquisition proposal or (v) enter into
any letter of intent or similar document or any contract agreement or commitment
contemplating or otherwise relating to any other acquisition proposal.

     VI.3 Notification of Adverse Change. AEC shall promptly notify TRET of any
material adverse change in the condition (financial or otherwise) of AEC.

     VI.4 Consents and Approvals. As soon as practicable after execution of this
Agreement, AEC shall use its commercially reasonable efforts to obtain any
necessary consent, approval, authorization or order of, make any registration or
filing with or give notice to, any Regulatory Authority or Person as is required
to be obtained, made or given by AEC to consummate the transactions contemplated
by this Agreement and the Collateral Documents.

     VI.5 Notification of Certain Matters. AEC shall promptly notify TRET of any
fact, event, circumstance or action known to it that is reasonably likely to
cause AEC to be unable to perform any of its covenants contained herein or any
condition precedent if not to be satisfied, or that, if known on the date of
this Agreement, would have been required to be disclosed to TRET pursuant to
this Agreement or the existence or occurrence of which would cause AEC’s
representations or warranties under this Agreement not to be correct and/or
complete. AEC shall give prompt written notice to TRET of any adverse
development causing a breach of any of the representations and warranties in
ARTICLE IV.

     VI.6 AEC Disclosure Schedule. AEC shall, from time to time prior to
Closing, supplement the AEC Disclosure Statement with additional information
that, if existing or known

--------------------------------------------------------------------------------

to it on the date of this Agreement, would have been required to be included
therein. For purposes of determining the satisfaction of any of the conditions
to the obligations of TRET in the AEC Disclosure Statement shall be deemed to
include only (a) the information contained therein on the date of delivery to
TRET and (b) information added to the AEC Disclosure Statement by written
supplements delivered prior to Closing by AEC that (i) are accepted in writing
by TRET or (ii) reflect actions taken or events occurring after the date hereof
and prior to Closing.

ARTICLE VII

CONDITIONS PRECEDENT TO OBLIGATIONS OF THE PARTIES

     All obligations of the AEC Parties under this Agreement shall be subject to
the fulfillment at or prior to Closing of each of the following conditions, it
being understood that the AEC Parties may, in their sole discretion, to the
extent permitted by applicable Legal Requirements, waive any or all of such
conditions in whole or in part.

     VII.1 Accuracy of Representations. All representations and warranties of
TRET contained in this Agreement, the Collateral Documents and any certificate
delivered by any of TRET at or prior to Closing shall be, if specifically
qualified by materiality, true in all respects and, if not so qualified, shall
be true in all material respects, in each case on and as of the Closing Date
with the same effect as if made on and as of the Closing Date, except for
representations and warranties expressly stated to be made as of the date of
this Agreement or as of another date other than the Closing Date and except for
changes contemplated or permitted by this Agreement. TRET shall have delivered
to AEC a certificate dated the Closing Date to the foregoing effect.

     VII.2 Covenants. TRET shall, in all material respects, have performed and
complied with each of the covenants, obligations and agreements contained in
this Agreement and the Collateral Documents that are to be performed or complied
with by them at or prior to Closing. TRET shall have delivered to AEC a
certificate dated the Closing Date to the foregoing effect.

     VII.3 Consents and Approvals. All consents, approvals, permits,
authorizations and orders required to be obtained from, and all registrations,
filings and notices required to be made with or given to, any Regulatory
Authority or Person as provided herein.

     VII.4 Delivery of Documents. TRET shall have delivered, or caused to be
delivered, to AEC the following documents:

     (i) Certified copies of TRET articles of incorporation and by laws and
certified resolutions of the board of directors and Shareholders of TRET
authorizing the execution of this Agreement and the Collateral Documents to
which it is a party and the consummation of the transactions contemplated hereby
and thereby.

     (ii) Such other documents and instruments as AEC may reasonably request:
(A) to evidence the accuracy of TRET’s representations and warranties under this
Agreement, the Collateral Documents and any documents, instruments or
certificates required to be delivered hereunder; (B) to evidence the performance
by TRET of, or the compliance by TRET with, any covenant, obligation, condition
and agreement to be performed or complied with

--------------------------------------------------------------------------------

by TRET under this Agreement and the Collateral Documents; or (C) to otherwise
facilitate the consummation or performance of any of the transactions
contemplated by this Agreement and the Collateral Documents.

     (iii) Letters of resignation from TRET’s current officers and directors to
be effective upon the Closing.

     (iv) Board resolutions from TRET’s current directors appointing the
designees of AEC to TRET’s board of directors.

     VII.5 No Material Adverse Change. Since the date hereof, there shall have
been no material adverse change in TRET Assets, TRET Business or the financial
condition or operations of TRET, taken as a whole.

ARTICLE VIII

CONDITIONS PRECEDENT TO OBLIGATIONS OF TRET

     All obligations of TRET under this Agreement shall be subject to the
fulfillment at or prior to Closing of the following conditions, it being
understood that TRET may, in its sole discretion, to the extent permitted by
applicable Legal Requirements, waive any or all of such conditions in whole or
in part.

     VIII.1 Accuracy of Representations. All representations and warranties of
AEC contained in this Agreement and the Collateral Documents and any other
document, instrument or certificate delivered by any of AEC at or prior to the
Closing shall be, if specifically qualified by materiality, true and correct in
all respects and, if not so qualified, shall be true and correct in all material
respects, in each case on and as of the Closing Date with the same effect as if
made on and as of the Closing Date, except for representations and warranties
expressly stated to be made as of the date of this Agreement or as of another
date other than the Closing Date and except for changes contemplated or
permitted by this Agreement. AEC shall have delivered to TRET a certificate
dated the Closing Date to the foregoing effect.

     VIII.2 Covenants. AEC shall, in all material respects, have performed and
complied with each obligation, agreement, covenant and condition contained in
this Agreement and the Collateral Documents and required by this Agreement and
the Collateral Documents to be performed or complied with by AEC at or prior to
Closing. AEC shall have delivered to TRET a certificate dated the Closing Date
to the foregoing effect.

     VIII.3 Consents and Approvals. All consents; approvals, authorizations and
orders required to be obtained from, and all registrations, filings and notices
required to be made with or given to, any Regulatory Authority or Person as
provided herein.

     VIII.4 Delivery of Documents. AEC, as applicable, shall have executed and
delivered, or caused to be executed and delivered, to TRET the following
documents:

     (i) Documents and instruments as TRET may reasonably request: (A) to
evidence the accuracy of the representations and warranties of AEC under this
Agreement and the Collateral Documents and any documents, instruments or
certificates required to be delivered

--------------------------------------------------------------------------------

hereunder; (B) to evidence the performance by AEC of, or the compliance by AEC
with, any covenant, obligation, condition and agreement to be performed or
complied with by AEC under this Agreement and the Collateral Documents; or (C)
to otherwise facilitate the consummation or performance of any of the
transactions contemplated by this Agreement and the Collateral Documents,
including:

     VIII.5 No Material Adverse Change. There shall have been no material
adverse change in the business, financial condition or operations of AEC and its
Subsidiaries taken as a whole.

     VIII.6 No Litigation. No action, suit or proceeding shall be pending or
threatened by or before any Regulatory Authority and no Legal Requirement shall
have been enacted, promulgated or issued or deemed applicable to any of the
transactions contemplated by this Agreement and the Collateral Documents that
would: (i) prevent consummation of any of the transactions contemplated by this
Agreement and the Collateral Documents; (ii) cause any of the transactions
contemplated by this Agreement and the Collateral Documents to be rescinded
following consummation; or (iii) have a Material Adverse Effect on AEC.



ARTICLE IX
INDEMNIFICATION




     IX.1 Indemnification by TRET. TRET shall indemnify, defend and hold
harmless (i) AEC, (ii) each of AEC’s assigns and successors in interest to TRET
Shares, and (iii) each of their respective shareholders, members, partners,
directors, officers, managers, employees, agents, attorneys and representatives,
from and against any and all Losses which may be incurred or suffered by any
such party and which may arise out of or result from any breach of any material
representation, warranty, covenant or agreement of TRET contained in this
Agreement. All claims to be assorted hereunder must be made for the first
anniversary of the Closing.

     IX.2 Indemnification by the AEC Parties. The AEC Parties shall indemnify,
defend and hold harmless TRET and each of TRET Shareholders from and against any
and all Losses which may be incurred or suffered by any such party hereto and
which may arise out of or result from any breach of any material representation,
warranty, covenant or agreement of the AEC Parties contained in this Agreement.
All claims to be assorted hereunder must be made for the first anniversary of
the Closing.

     IX.3 Notice to Indemnifying Party. If any party (the “Indemnified Party”)
receives notice of any claim or other commencement of any action or proceeding
with respect to which any other party (or parties) (the “Indemnifying Party”) is
obligated to provide indemnification pursuant to Sections 9.1 or 9.2, the
Indemnified Party shall promptly give the Indemnifying Party written notice
thereof, which notice shall specify in reasonable detail, if known, the amount
or an estimate of the amount of the liability arising here from and the basis of
the claim. Such notice shall be a condition precedent to any liability of the
Indemnifying Party for indemnification hereunder, but the failure of the
Indemnified Party to give prompt notice of a claim shall not adversely affect
the Indemnified Party’s right to indemnification hereunder unless the defense of
that claim is materially prejudiced by such failure. The Indemnified Party shall
not settle or compromise any claim by a third party for which it is entitled to
indemnification hereunder without the prior written consent of the Indemnifying
Party (which shall not be unreasonably

--------------------------------------------------------------------------------

withheld or delayed) unless suit shall have been instituted against it and the
Indemnifying Party shall not have taken control of such suit after notification
thereof as provided in Section 9.4.

     IX.4 Defense by Indemnifying Party. In connection with any claim giving
rise to indemnity hereunder resulting from or arising out of any claim or legal
proceeding by a Person who is not a party to this Agreement, the Indemnifying
Party at its sole cost and expense may, upon written notice to the Indemnified
Party, assume the defense of any such claim or legal proceeding (i) if it
acknowledges to the Indemnified Party in writing its obligations to indemnify
the Indemnified Party with respect to all elements of such claim (subject to any
limitations on such liability contained in this Agreement) and (ii) if it
provides assurances, reasonably satisfactory to the Indemnified Party, that it
will be financially able to satisfy such claims in full if the same are decided
adversely. If the Indemnifying Party assumes the defense of any such claim or
legal proceeding, it may use counsel of its choice to prosecute such defense,
subject to the approval of such counsel by the Indemnified Party, which approval
shall not be unreasonably withheld or delayed. In this regard, Jeff Mackay is
hereby approved by AEC as counsel to TRET (in its capacity as the Indemnifying
Party). The Indemnified Party shall be entitled to participate in (but not
control) the defense of any such action, with its counsel and at its own
expense; provided, however, that if the Indemnified Party, in its sole
discretion, determines that there exists a conflict of interest between the
Indemnifying Party (or any constituent party thereof) and the Indemnified Party,
the Indemnified Party (or any constituent party thereof) shall have the right to
engage separate counsel, the reasonable costs and expenses of which shall be
paid by the Indemnified Party. If the Indemnifying Party assumes the defense of
any such claim or legal proceeding, the Indemnifying Party shall take all steps
necessary to pursue the resolution thereof in a prompt and diligent manner. The
Indemnifying Party shall be entitled to consent to a settlement of, or the
stipulation of any judgment arising from, any such claim or legal proceeding,
with the consent of the Indemnified Party, which consent shall not be
unreasonably withheld or delayed; provided, however, that no such consent shall
be required from the Indemnified Party if (i) the Indemnifying Party pays or
causes to be paid all Losses arising out of such settlement or judgment
concurrently with the effectiveness thereof (as well as all other Losses
theretofore incurred by the Indemnified Party which then remain unpaid or
unreimbursed), (ii) in the case of a settlement, the settlement is conditioned
upon a complete release by the claimant of the Indemnified Party and (iii) such
settlement or judgment does not require the encumbrance of any asset of the
Indemnified Party or impose any restriction upon its conduct of business.



ARTICLE X
TERMINATION




     X.1 Termination. This Agreement may be terminated, and the transactions
contemplated hereby may be abandoned, at any time prior to the Effective Time.

     (a) by mutual written agreement of AEC and TRET hereto duly authorized by
action taken by or on behalf of their respective Boards of Directors; or

     (b) by either TRET or AEC upon notification to the non terminating party by
the terminating party:

--------------------------------------------------------------------------------

     (i) if the terminating party is not in material breach of its obligations
under this Agreement and there has been a material breach of any representation,
warranty, covenant or agreement on the part of the non terminating party set
forth in this Agreement such that the conditions will not be satisfied;
provided, however, that if such breach is curable by the non terminating party
and such cure is reasonably likely to be completed prior to the date specified
in Section 10.1(b)(i), then, for so long as the non terminating party continues
to use commercially reasonable efforts to effect and cure, the terminating party
may not terminate pursuant to this Section 10.1(b)(i);

(ii)      if the Closing has not transpired on or before October 15, 2009.  
(iii)      if any court of competent jurisdiction or other competent  

Governmental or Regulatory Authority shall have issued an order making illegal
or otherwise permanently restricting, preventing or otherwise prohibiting the
Merger and such order shall have become final; or

     X.2 Effect of Termination. If this Agreement is validly terminated by
either TRET or AEC pursuant to Section 10.1, this Agreement will forthwith
become null and void and there will be no liability or obligation on the part of
the parties hereto, except that nothing contained herein shall relieve any party
hereto from liability for willful breach of its representations, warranties,
covenants or agreements contained in this Agreement.



ARTICLE XI
MISCELLANEOUS




     XI.1 Parties Obligated and Benefited. This Agreement shall be binding upon
the Parties and their respective successors by operation of law and shall inure
solely to the benefit of the Parties and their respective successors by
operation of law, and no other Person shall be entitled to any of the benefits
conferred by this Agreement. Without the prior written consent of the other
Party, no Party may assign this Agreement or the Collateral Documents or any of
its rights or interests or delegate any of its duties under this Agreement or
the Collateral Documents.

     XI.2 Publicity. The initial press release shall be a joint press release
and thereafter TRET and AEC each shall consult with each other prior to issuing
any press releases or otherwise making public announcements with respect to the
Merger and the other transactions contemplated by this Agreement and prior to
making any filings with any third party and/or any Regulatory Authorities
(including any national securities inter dealer quotation service) with respect
thereto, except as may be required by law or by obligations pursuant to any
listing agreement with or rules of any national securities inter dealer
quotation service.

     XI.3 Notices. Any notices and other communications required or permitted
hereunder shall be in writing and shall be effective upon delivery by hand or
upon receipt if sent by certified or registered mail (postage prepaid and return
receipt requested) or by a nationally recognized overnight courier service
(appropriately marked for overnight delivery) or upon transmission if sent by
telex or facsimile (with request for immediate confirmation of receipt in a
manner customary for communications of such respective type and with physical
delivery of the

--------------------------------------------------------------------------------

communication being made by one or the other means specified in this Section as
promptly as practicable thereafter). Notices shall be addressed as follows:

  If to AEC to:


  Christopher Headrick, President &CEO
249 N. Peters Rd. Suite 300
Knoxville, TN 37923


  If to TRET to:


  Randall J. Lanham, Esq.
28562 Oso Parkway
Unit D
Rancho Santa Margarita, CA 92688


     Any Party may change the address to which notices are required to be sent
by giving notice of such change in the manner provided in this Section.

     XI.4 Attorneys’ Fees. In the event of any action or suit based upon or
arising out of any alleged breach by any Party of any representation, warranty,
covenant or agreement contained in this Agreement or the Collateral Documents,
the prevailing Party shall be entitled to recover reasonable attorneys’ fees and
other costs of such action or suit from the other Party.

     XI.5 Headings. The Article and Section headings of this Agreement are for
convenience only and shall not constitute a part of this Agreement or in any way
affect the meaning or interpretation thereof.

     XI.6 Choice of Law. This Agreement and the rights of the Parties under it
shall be governed by and construed in all respects in accordance with the laws
of the State of Nevada, without giving effect to any choice of law provision or
rule (whether of the State of California or any other jurisdiction that would
cause the application of the laws of any jurisdiction other than the State of
Nevada).

     XI.7 Rights Cumulative. All rights and remedies of each of the Parties
under this Agreement shall be cumulative, and the exercise of one or more rights
or remedies shall not preclude the exercise of any other right or remedy
available under this Agreement or applicable law.

     XI.8 Further Actions. The Parties shall execute and deliver to each other,
from time to time at or after Closing, for no additional consideration and at no
additional cost to the requesting party, such further assignments, certificates,
instruments, records, or other documents, assurances or things as may be
reasonably necessary to give full effect to this Agreement and to allow each
party fully to enjoy and exercise the rights accorded and acquired by it under
this Agreement.

     XI.9 Time of the Essence. Time is of the essence under this Agreement. If
the last day permitted for the giving of any notice or the performance of any
act required or permitted under

--------------------------------------------------------------------------------

this Agreement falls on a day which is not a Business Day, the time for the
giving of such notice or the performance of such act shall be extended to the
next succeeding Business Day.

     XI.10 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

     XI.11 Entire Agreement. This Agreement (including the Exhibits, TRET
Disclosure Statement, the AEC Disclosure Statement and any other documents,
instruments and certificates referred to herein, which are incorporated in and
constitute a part of this Agreement) contains the entire agreement of the
Parties.

     XI.12 Survival of Representations and Covenants. Notwithstanding any right
of AEC to fully investigate the affairs of TRET and notwithstanding any
knowledge of facts determined or determinable by AEC pursuant to such
investigation or right of investigation, AEC shall have the right to rely fully
upon the representations, warranties, covenants and agreements of TRET contained
in this Agreement. Each representation, warranty, covenant and agreement of TRET
contained herein shall survive the execution and delivery of this Agreement and
the Closing and shall thereafter terminate and expire on the first anniversary
of the Closing Date unless, prior to such date, AEC has delivered to TRET
Shareholders a written notice of a claim with respect to such representation,
warranty, covenant or agreement.

     IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as
of the day and year first above written.

Dated:    January 21, 2009    American Energy Company              By:/s/
Christopher Headrick 

--------------------------------------------------------------------------------

                 Name:    Christopher Headrick                   Title:   
President &CEO    Dated:    January 21, 2009    Trend Technology Corp. a Nevada
Corporation          [ Americas Energy Company – AECo, formally known         
as Trend Technology Corp.]              By:/s/ Leonard MacMillan 

--------------------------------------------------------------------------------

                 Name:    Leonard MacMillan                   Title:    Chief
Executive Officer 


--------------------------------------------------------------------------------